BASKIN, Judge.
Dorothy Simon challenges an adverse summary final judgment on the ground that the trial court erred in ruling that, as a matter of law, she was not entitled to recover damages from her tenant, Florida Memorial College [College], for the College’s alleged breach of its lease. We affirm.
On August 18, 1981, the College and Dorothy Simon entered into a written lease specifically providing that the College use the premises as a “school and for no other purpose or uses whatsoever _” Approximately seven months later, governmental authorities cited the premises for various fire, safety, building, and zoning code violations. The existence of the violations rendered the premises unfit for use as a school. When Dorothy Simon failed to correct the violations, the College vacated the premises.
Subsequently, Dorothy Simon brought an action against the College for non-payment of rent; the College counterclaimed for rescission of the lease and damages. Both parties moved for summary judgment, and the trial court entered a summary final judgment in favor of the College. We affirm on the controlling authority of Edmanuel, Inc. v. Jones Shutter Products, Inc., 184 So.2d 224 (Fla. 3d DCA 1966), which holds that a lessee is entitled to relief when a governmental agency declares premises leased for a specific purpose unfit for that use. See Christopher v. Charles Blum Co., 78 Fla. 240, 82 So. 765 (1919); see generally Annot., 22 A.L. R.3d 521 §§ 5, 7[a], 10[a] (1968). Appellant’s remaining point lacks merit.
Affirmed.